                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA,

                           Plaintiff,

      v.                                              Case No. 17-CR-190 (PP)

TORONSE CARTER,

                           Defendant.



               COMPETENCY HEARING JOINT STATUS REPORT


      The United States of America, by United States Attorney Matthew D. Krueger and

Assistant United States Attorney Christopher Ladwig, and the defendant through his

attorney Craig Powell have coordinated Dr. Sheryl L. Dolezal’s appearance for the

defendant’s continued competency hearing. The hearing is scheduled for Tuesday, June

4, 2019 at 11:00 a.m. and should last no more than 90 minutes.


      Respectfully submitted this 7th day of May 2019.

                                        MATTHEW D. KRUEGER
                                        United States Attorney

                                  By:   s/ Christopher Ladwig
                                        Christopher Ladwig (WBN 1052024)
                                        Assistant United States Attorney
                                        Office of the United States Attorney
                                        Eastern District of Wisconsin
                                        517 East Wisconsin Avenue, Room 530
                                        Milwaukee, Wisconsin 53202

                                           1
